Title: From Alexander Hamilton to William Lewis, 12 February 1791
From: Hamilton, Alexander
To: Lewis, William



Treasury Department February 12th 1791
Sir

The following case occours in the transactions of the Treasury.
The husband of a deceased Administratrix after her death applies at the Treasury for the settlement of an account which was relative to the administration of the wife. The Officers of the Treasury, without notice of her decease, make settlement and grant a Certificate for a balance due, in the name of the husband.
Other parties have since taken out administration de bonis non, upon the estate to which the balance was due, and now apply for a settlement, and a certificate.
Are they entitled to it? or can it with propriety be refused?
The parties all belonged to the state of massachusetts. It is agreed that by the laws of that state, if the wife had been living at the time of the settlement it would have been well made with the husband without her cooperation. The Question therefore turns on her death and the want of notice.
I have the honor to be   with great consideration   sir   Your obedt servt
Alexander Hamilton
William Lewis EsqrAttorney for the districtof Pennsylvania

